Mr. Howard Williams Administrator Arkansas Contractors Licensing Board 621 East Capitol Avenue Little Rock, AR 72202
Dear Mr. Williams:
This is in response to your request for an opinion regarding the licensing requirements pertaining to contractors under Act 150 of 1965, which is codified at A.C.A. § 17-22-101 et seq. (Repl. 1992). Your specific question is as follows:
  Will a contractor doing on-farm grain storage facilities on farm lands in the State of Arkansas, which are privately or corporately owned, where the work to be performed by the contractor is in excess of $20,000.00, including but not limited to labor and materials, be required to have a contractors license, or is there an exemption?
It is my opinion that a license is required in that instance. There is no exemption for this type of improvement. Arkansas Code Annotated § 17-22-101 defines "contractor" as:
  (a) . . . any person, firm, partnership, copartnership, association, corporation, or other organization, or any combination thereof, who, for a fixed price, commission, fee, or wage, attempts to or submits a bid to construct, or contracts or undertakes to construct, or assumes charge, in a supervisory capacity or otherwise, or manages the construction, erection, alteration, or repair, or has or have constructed, erected, altered, or repaired, under his, their, or its direction, any building, apartment, condominium, highway, sewer, utility, grading, or any other improvement or structure on public or private property for lease, rent, resale, public access, or similar purpose, except single-family residences, when the cost of the work to be done, or done, in the State of Arkansas by the contractor, including, but not limited to, labor and materials, is twenty thousand dollars ($20,000) or more. However, when a person or entity acts as a contractor in the construction, erection, alteration, or repair of his own or its own property, such action shall not result in the person or entity being deemed a contractor under this chapter.
Subsection (c) of § 17-22-101 states that "[i]t is the intention of this definition to include all improvements or structures, excepting only single-family residence." This exemption is clearly inapplicable, and my review has not yielded any other exemption that would extend to a grain storage facility, unless of course the person or entity that owns the facility acts as its own contractor. See A.C.A. § 17-22-101(a), supra.
As noted in 19 A.L.R. 3d 1407, 1412 (1968), some states provide an exemption for activities incidental to farming.1 This is not, however, currently the case in Arkansas. It is therefore my opinion, in response to your specific question, that a license will be required.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
1 The cases construing this exception indicate that it applies only to works that are located on or are an integral part of a particular farm and does not exempt activities having a general commercial aspect. Id.